DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Response to Amendment
Amendment received on 04/07/2022 is acknowledged and entered. Claims 1-3, 7, 9 and 12-13 have been amended. Claims 1-13 are currently pending in the application. 
Claim Rejections - 35 USC § 103
Claim rejections under 35 USC 103 have been withdrawn due to the Applicant’s amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims require the following limitations:
	receiving a request from a client to render an authentication screen wherein the request includes a unique identification assigned to the charitable organization, wherein the request is made using Uniform Resource Locator (URL) and the UIN is encrypted
and the UIN is passed as Query String of the URL;
	in response to the request from the client, render the authentication screen dynamically to the client based on the UIN passed as Query String of the URL, wherein the UIN is identified by decrypting the entire Query String followed by parsing the decrypted Query String, the authentication screen includes at least a logo representing the charitable organization, a button control and a plurality of text box controls
wherein the plurality of text box controls comprising at least a username text box
control holding a username of a user and a password text box control holding a
password of the user, wherein the username and the password is stored in a
database in encrypted form, wherein the logo representing the charitable
organization displayed within the authentication screen is based on the encrypted
UIN passed as Query String of the URL;
	receiving an user input to perform an authentication of a user using the username and the password, wherein the authentication uses a method from a plurality methods based on a type of the client, wherein the plurality of methods comprises at least a Web Service method and a Non-Web Service method; 
	identifying, in response to have the user authenticated, a unique user identification (UID), a user role and an organization information of the authenticated user wherein the UID, the user role and the organization information are encrypted and stored at the client to avoid a client-server round trip when the client needs to access the UID, the user role and the organization information; and 
	rendering the customizable software to the client in response to have the user authenticated, wherein the customizable software display at least: 
	a logo of the charitable organization and a customizable software name as per the charitable organization's preference in order to give full ownership of the customizable software, wherein the software name is stored in the database and configurable by the charitable organization; 
	a menu bar including a plurality of menu items wherein the plurality of menu items are hierarchical and the plurality of menu items includes at least: 
	a first menu to perform a first plurality of activities associated with donations received by the charitable organization; 
	a second menu to perform a second plurality of activities associated with expenses done by the charitable organization; 
	a third menu to perform a third plurality of activities associated with preparing and filing tax return to Internal Revenue Service (IRS) for the charitable organization wherein the tax return form includes at least form 990;
	a fourth menu to perform a fourth plurality of activities associated with generating various customizable reports required by the charitable organization; 
	a fifth menu to perform a fifth plurality of activities associated with configuring and customizing various data based on the charitable organization's requirements; 
	a sixth menu to perform a sixth plurality of activities associated with archiving plurality of documents based on the charitable organization's requirements; and a seventh menu to perform a seventh plurality of activities associated with nomination and electronic voting of officers or directors of the charitable organization. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 12 is directed to a statutory category, because a series of steps for providing a customizable software satisfies the requirements of a process (a series of acts). 
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of providing a customizable software for a charitable organization. The claim recites:
	12. A computer implemented method for providing a customizable software for a charitable organization to perform a plurality of required activities to stay compliant with federal, state and Internal Revenue Service (IRS) regulations, the method comprising:
	receiving a request from a client to render an authentication screen wherein the request includes a unique identification assigned to the charitable organization, wherein the request is made using Uniform Resource Locator (URL) and the UIN is encrypted and the UIN is passed as Query String of the URL;
	in response to the request from the client, render the authentication screen dynamically to the client based on the UIN passed as Query String of the URL, wherein the UIN is identified by decrypting the entire Query String followed by parsing the decrypted Query String, the authentication screen includes at least a logo representing the charitable organization, a button control and a plurality of text box controls wherein the plurality of text box controls comprising at least a username text box control holding a username of a user and a password text box control holding a password of the user, wherein the username and the password is stored in a
database in encrypted form, wherein the logo representing the charitable organization displayed within the authentication screen is based on the encrypted UIN passed as Query String of the URL;
	receiving an user input to perform an authentication of a user using the username and the password, wherein the authentication uses a method from a plurality methods based on a type of the client, wherein the plurality of methods comprises at least a Web Service method and a Non-Web Service method; 
	identifying, in response to have the user authenticated, a unique user identification (UID), a user role and an organization information of the authenticated user wherein the UID, the user role and the organization information are encrypted and stored at the client to avoid a client-server round trip when the client needs to access the UID, the user role and the organization information; and 
	rendering the customizable software to the client in response to have the user authenticated, wherein the customizable software display at least: 
	a logo of the charitable organization and a customizable software name as per the charitable organization's preference in order to give full ownership of the customizable software, wherein the software name is stored in the database and configurable by the charitable organization; 
	a menu bar including a plurality of menu items wherein the plurality of menu items are hierarchical and the plurality of menu items includes at least: 
	a first menu to perform a first plurality of activities associated with donations received by the charitable organization; 
	a second menu to perform a second plurality of activities associated with expenses done by the charitable organization; 
	a third menu to perform a third plurality of activities associated with preparing and filing tax return to Internal Revenue Service (IRS) for the charitable organization wherein the tax return form includes at least form 990;
	a fourth menu to perform a fourth plurality of activities associated with generating various customizable reports required by the charitable organization; 
	a fifth menu to perform a fifth plurality of activities associated with configuring and customizing various data based on the charitable organization's requirements; 
	a sixth menu to perform a sixth plurality of activities associated with archiving plurality of documents based on the charitable organization's requirements; and a seventh menu to perform a seventh plurality of activities associated with nomination and electronic voting of officers or directors of the charitable organization. 

	The limitations of receiving a request; encrypting; decrypting; parsing; rendering a screen; authenticating; receiving an input; identifying; and rendering a set of menus, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “receiving,” “encrypting”;  “rendering”, etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection).That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind and/or performed as organized human activity. For example, but for the “by a processor” language, the recited steps in the context of this claim encompasses a first user interacts with a second user, and, using a pen and paper, presents the second user with certain information. Thus, aside from the general technological environment (addressed below), it covers purely mental and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental processes and/or certain methods of organizing human activity grouping. 
	The recited steps merely employs mathematical or logic relationships to manipulate existing information to generate additional information in the form of the “unique user authentication” and/or “the set of menus”. This idea is similar to the basic concept of manipulating information using mathematical relationships (e.g., converting numerical representation in Benson), which has been found by the courts to be an abstract idea. The mathematical procedures (computing valuation, adding, subtracting values) can be carried out in existing computers long in use, no new machinery being necessary, and they can also be performed without a computer. Thus, in finding that the process in Benson was not patent-eligible, the Supreme Court appeared to endorse the view that methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas—the “basic tools of scientific and technological work” that are open to all. Id. Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Here, the claimed subject matter is directed to the abstract idea of manipulating existing information (e.g., “the user input”) to generate additional information (e.g., “unique user authentication” and/or “the set of menus”). 
	Further, regarding encrypting; decrypting; and parsing limitations, - in Content Extraction & Transmission LLC v. Wells Fargo Bank, National Ass’n, Nos. 13-1588,-1589, 14-1112, -1687 (Fed. Cir. Dec. 23, 2014) the Federal Circuit affirmed that such limitations were generally directed to “the abstract idea of 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory.” The Court explained that ”[t]he concept of data collection, recognition, and storage is undisputedly well-known,” and noted that “humans have always performed these functions.” Id. The Court then rejected CET’s argument that the claims were patent eligible because they required hardware to perform functions that humans cannot, such as processing and recognizing the stream of bits output by the scanner. Comparing the asserted claims to “the computer-implemented claims in Alice,” the Court concluded that the claims were “drawn to the basic concept of data recognition and storage,” even though they recited a scanner. Id. at 8. Mental processes, e.g., parsing and extracting, as well as de-encrypting data, as recited in claim 12, remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource Corp. at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson, [409 U.S. 63 (1972)].”).
	As per receiving, storing and outputting/displaying limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	Claim 12 is similar to Example 22, claim 2 (July 2015 Update Appendix 1: Examples), in which claim 2 recites a system for selecting and modifying meals based upon user input. As stated in claim 2 analysis, presenting information based on the user’s input is, essentially, a mental process of managing information that could be performed in the human mind, or by a human using a pen and paper. Such a basic concept is similar to other mental processes found abstract by the courts such as comparing new and stored information and using rules to identify options in SmartGene, and obtaining and comparing intangible data in Cybersource.
	Claim 12 is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data, similar because at another level of abstraction the claims could be characterized as tailoring charitable organization-related information presented to a user based on, e.g., user data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; similar because at another level of abstraction the claims could be characterized as a process of gathering and analyzing user information, then displaying the results; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; similar because this also characterizes the invention at another level of abstraction.
See, also: Bilski v. Kappos - a concept of hedging, or protecting against risk; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); formulation and trading of risk management contracts; and In re Maucorps, 609 F.2d 481, 203 U.S.P.Q. 812 (CCPA 1979), Computer Systems for Optimizing Sales Organizations and Activities.) All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional elements – using a processor to perform the receiving a request; encrypting; decrypting; parsing; rendering a screen; authenticating; receiving an input; identifying; and rendering a set of menus. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, processing, comparing, storing and outputting data.  
	As per receiving, storing and outputting/displaying data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. 
Thus, the method as a whole, outputs only data structure, everything remains in the form of a code stored in the computer memory. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. The receiving, storing and outputting/displaying steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
	Based on the Specification, the invention utilizes existing, conventional communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices (Specification, [0018]; [0019]). And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data have recognized by the courts as routine and conventional activity. Thus, the background of the invention does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
As per a hyperlink limitation, it is not significantly more because the hyperlink is used for its conventional purpose of retrieving a data source over a network.  There is nothing technologically distinctive about the messages being sent, they are simply messages being sent over a network between parties regarding charity information that include hyperlinks.  Hyperlinks were also sent to a user device and used to navigate to a webpage in the ineligible claims at issue in Interet Patents Corp. v. Active Network, Inc., 790 F.3d 1343 (Fed. Cir. 2015). 
	Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 


	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 12 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Analogous to Power Group, claim 12 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components, methods, or techniques that would generate new data. The claim does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
	Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer. Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 12 does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.
The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning computers itself, including of the processor(s) or the network elements; there are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. Thus, the current application’ solution to the problem of “selecting inexpensive software for a charitable organization” or “changing a name of software” is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 12 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of receiving a request; encrypting; decrypting; parsing; rendering a screen; authenticating; receiving an input; identifying; and rendering a set of menus merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim does not add significantly more to the exception. Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “A computer implemented method for providing a customizable software” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of electronic commerce is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
Accordingly, claim 12 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. 
Because Applicant’s apparatus claims 1-12, and machine-readable storage medium claim 13 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.
If Applicant has questions regarding patent subject matter eligibility under 35 U.S.C. 101, Applicant is advised to review Subject Matter Eligibility guidance and Patent Eligibility Examples provided on USPTO webpage:
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

                                               Prior Art Search
Claim rejections under 35 USC 103 have been withdrawn due to the Applicant’s amendment. In an updated search the following references were retrieved. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining
prior art references of record, to render the claimed invention anticipated or obvious:
	Antonopoulos et al. (US 20170344646 A1), discloses a method for database query processing on encrypted data, in which Query 128 may include identifying
information for the customer, such as their banking account number (in a banking context), their social security number, etc., wherein parsing techniques are applied to encrypted content of the query string. [0050]; [0117] 
 	Marble (US 20090192873 A1), discloses a method for a donation and coordinating electronic market platform, which receives and processes the offer fulfillment confirmation request. In use, the request may include a customer identification (to confirm that the customer has registered for and/or otherwise accepted the offer), and a product brand identification.  In use, a parser generates queries in SQL by instantiating a search string based on the tagged text entries, wherein the resulting command is provided to the Platform as a query. [0119]; [0201] 

Response to Arguments
Applicant's arguments filed 4/07/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim rejections under 35 USC 103 have been considered but are moot because the rejections have been withdrawn due to the Applicant’s amendment.

	Applicant argues that Examiner did not address the recited claims, . Rather examiner addressed a made-up claim “receiving request; rendering screen; receiving an input; identifying; and rendering sets of menus.
	In response the Examiner respectfully disagrees and brings Applicant’s attention to his statement in the Office action of 01/22/2021 on page 6: “(Note: the Examiner’s language (e.g. “receiving,” “rendering”, etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). Therefore, the Examiner addressed every limitation of the claim in the 101 analysis of the claimed subject matter.

	Applicant argues that the Examiner does not follow July 2015 Update where examiner’s burden is to ensure that a claimed concept is not identified as an abstract idea unless it is similar to at least one concept that the courts have identified as an abstract idea. 
	The Examiner respectfully disagrees, and maintains that he followed 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019). Nevertheless, the Examiner brings Applicant’s attention to his statement in the Office action of 01/22/2021 on page 4: “In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).” The Examiner further points out the following cases utilized in the Office action of 01/22/2021 in the 101 analysis of the claimed subject matter:
	Gottschalk v. Benson  409 U.S. 63, 175 U.S.P.Q. 673 (1972)
	Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).
Example 22, claim 2 (July 2015 Update Appendix 1: Examples)
SmartGene, Inc. v Advanced Biological Labs. 555 Fed. Appx. 950 (Fed. Cir. 2014)
Cyberfone Systems, LLC v. CNN Interactive Group, Inc. 558 Fed. Appx. 988 (Fed. Cir. 2014)
CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)
Intellectual Ventures I LLC v. Symantec Corp. 838 F.3d 1307 (Fed. Cir. 2016)
Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)
buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)
	Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)
	In re Maucorps, 609 F.2d 481, 203 U.S.P.Q. 812 (CCPA 1979)
	Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016)
	Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)
	BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016)
	OIP Techs., Inc. v. Amazon.com, Inc. 788 F.3d 1359 (Fed. Cir. 2015), 2012-1696
	Versata Development Group v. SAP America, Inc. Versata Development Group v. SAP America, Inc.
	Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014)
	SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) 
	Mayo v. Prometheus, 566 U.S. 66, 73 (2012)
	Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016)
	 Diamond v. Diehr, 450 U.S. 175 (1981)
	OIP Techs., 788 F.3d at 1364
	DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014)
	
	Applicant argues that the Examiner did not pay attention to background of the disclosure that whole purpose of this claimed invention is to provide solutions for charitable organization to do their job which was stated clearly in the background section of the disclosure. 
	The Examiner respectfully disagrees. The specific purpose of the generated screens – displaying a logo representing the charitable organization, a username text box, a username of a user, and a password text box of the user, - the Supreme Court in Parker v. Flook, 437 U.S. 584, 98 S.Ct. 2522, 57 L.Ed.2d 451 (1978) (Flook) rejected the argument that the recitation of a practical application for the alarm calculation could alone make the invention patent-eligible, and found the claimed invention unpatentable. “…Any competent draftsman could attach some form of post-solution activity to almost any mathematical formula.” Id. at 590. Therefore, if a claim is directed essentially to a method of generating interactive screens, even if the solution is for a specific purpose, the claimed method is [patent-ineligible subject matter].” Parker v. Flook, 437 U.S. 584, 595 (1978) (quoting In re Rickman, 563 F.2d 1026, 1030 (CCPA 1977).
	The Examiner maintains that none of the additional elements – using a generic processor to perform the recited steps -  "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, processing, comparing, storing and outputting data. The method as a whole, outputs only data structure, everything remains in the form of a code stored in the computer memory. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.












Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/26/2022